Citation Nr: 0531799	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased combined rating for right knee 
disability. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to June 1989.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent rating for the veteran's 
right knee disorder.  In April 2004, the Board remanded the 
claim for further development.  A July 2005 rating decision 
and a supplemental statement of the case (SSOC), dated in 
March 2005, and issued later in July 2005 addressed the 
matter (with conflicting results).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The April 2004 Board remand noted that separate ratings may 
be assigned for knee disability manifestations of instability 
and for manifestations of arthritis with limitation of 
motion.  The remand ordered a VA examination to determine the 
severity of the right knee disability and readjudication of 
the claim in light of the examination findings.  

The veteran was examined by VA in February 2005.  Based on 
the report of that examination a July 8, 2005 rating decision 
awarded separate 10 percent ratings for right knee 
instability and for degenerative arthritis with limitation of 
motion (specifically flexion under Code 5260), resulting in a 
combined 20 percent rating for service connected right knee 
disability.

In the decision segment of a supplemental statement of the 
case (SSOC) in the matter, dated March 9, 2005, but issued 
July 28, 2005 it was stated:  "Entitlement to a rating in 
excess of 10 percent for a right knee disorder is granted.  
Evaluation has been increased to 30 percent."  (emphasis 
added).  The explanation of the rating stated:  "Based on 
the criteria of limitation of flexion, arthritis, and 
instability a 30 percent evaluation is warranted."  Further 
explanation is unclear (but appears to suggest that arthritis 
and limitation of motion are separately rated).   

Regardless, the rating decision and the SSOC in this matter 
report conflicting determinations, and must be reconciled.  
Furthermore, the formulation for any combined rating for the 
service connected right knee disability must be explained 
with greater clarity than in the March 9, 2005 dated (and 
July 28, 2005 issued) SSOC.

Accordingly, the case is remanded for the following:  

The RO should review the record and 
resolve whether the combined rating for 
the service connected right knee 
disability is 20 percent (as stated in 
the July 2005 rating decision) or 30 
percent (as stated in the July 28, 2005 
issued SSOC).  The RO should issue a 
SSOC in this matter.  The SSOC should 
include a detailed explanation of the 
formulation for the combined rating 
assigned.  The veteran and his 
representative should have the 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  

The purpose of this remand is clarify prior adjudicative 
actions (and correct and resulting due process deficiency).  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


